DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 18 have been amended
Claims 9 and 10 have been canceled
Claim 29 has been newly introduced

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 13 – 15, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,738,106, (“Yamaguchi”), in view of US 2014/0091622, (“Lucas”), US 2013/30047616, (“Holmes”), US 2014/0208715, (“Larson”), US 2006/0053785, (“Mori”), and US 4,070,860, (“Hanson”).
Regarding Claim 1: Yamaguchi discloses a system for driving a reciprocating compressor comprising (Figure 1): a reciprocating compressor (20) with at least one cylinder, a piston slidingly movable in the cylinder (As shown in Figure 1; The compressor 20 comprises at least one cylinder with at least one piston), and a crankshaft (As shown in Figure 1; The compressor crankshaft is shown coupled to the take-out mechanism 10 of the Stirling engine) for moving the piston in the cylinder (As shown in Figure 1); a Stirling engine (1) with a hot end (As shown in Figure 1; The hot end of the Stirling engine is interpreted as the end of the piston 3 and cylinder 2 which are closest to the heater 8 and comprise the expansion chamber 4), a cold end (The cold end of the Stirling engine is interpreted as the end of the piston 3 and cylinder 2 communicating with the cooler 6, the regenerator 7, and comprises the compression chamber 5), and an output shaft (9, 10); a first driving connection between the output shaft of the Stirling engine and the crankshaft of the reciprocating compressor (As shown in Figures 1; The first driving connection is interpreted as being the connection between take-out mechanism 10 of the Stirling engine and the crankshaft of the compressor as shown in Figure A), the first driving connection including a first clutch arranged between the output shaft of the Stirling engine and the crankshaft of the reciprocating compressor (A clutch is shown at the first driving connection, as shown in Figure A; Column 2, Line 26, “connected to the take-out mechanism 10 via a clutch”); an electric machine (18); a second driving connection between the electric machine and the crankshaft of the reciprocating compressor (As shown in Figure 1; The second driving connection is interpreted as the connection between the starting motor 18 and the take-out mechanism 10, which is connected to the reciprocating compressor); and a heat source (8) arranged and configured to provide heat to the hot end of the Stirling engine (As shown in Figure 1); however, Yamaguchi fails to disclose details of wherein the electric machine is a reversible electric machine configured to operate selectively in a motor mode or in a generator mode, having a variable frequency driver through which the electric machine is connected to an electric power distribution grid, and fails to disclose a reciprocating internal combustion engine; a third driving connection between the reciprocating internal combustion engine and the crankshaft; a closed heat transfer circuit configured to recover heat absorbed from a fluid circulating through or exhausted from the reciprocating internal combustion engine and transfer the heat to the hot end of the Stirling engine, the Stirling engine converting at least part of the heat into useful mechanical power available on the output shaft thereof; and a second clutch between the electric machine and the reciprocating compressor enabling the electric machine to operate in the motor mode if mechanical power generated by the Stirling engine  and the reciprocating internal combustion engine is insufficient to drive the reciprocating compressor and operate in the generator mode if the mechanical power generated by the Stirling engine and the reciprocating internal combustion engine is higher than the power required to drive the reciprocating compressor, the excess mechanical power being transferred to the electric machine when operated in the generator mode to convert the excess mechanical power into electric power.   


    PNG
    media_image1.png
    928
    1010
    media_image1.png
    Greyscale

Figure A: Components of Yamaguchi

Lucas teaches a Stirling engine device coupled with an electric machine ([0097], “In various embodiments, the Stirling generator may be one of the various embodiments shown and described in U.S. patent application Ser.  No. 12/829,320 filed Jul.  1, 2010, now U.S.  Publication No. US-2011-0011078-A1 published Jan.  20, 2011 and entitled Stirling Cycle Machine (Attorney Docket No. 178), which is hereby incorporated herein by a variable frequency driver ([0126] – [0129], discussion of use of a motor as a starting device for a Striling engine similar to that as used in Yamaguchi; [0144], “In a further embodiment of motor control architecture a vector control motors which may use variable frequency drives to control the torque, and thus the speed of 3-phase electric motor/generators by controlling the current fed to the machine is used.”) through which the electric machine  is connected to an electric power distribution grid (At least 525) (The electric machine is shown connected to a electric power distribution grid in at least Figures 1, 2, 2A, and 5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the motor of Yamaguchi to utilize a variable frequency drive capable motor and the variable frequency driver connected to an electric power distribution grid of Lucas with the predicted results that such a variable frequency driver will allow control of the motor torque to be controlled while starting the Stirling engine (Lucas, [0144]) and that the electric machine will be capable of using or storing electrical energy from the grid (Lucas, at least [0119]).
Holmes teaches an electrical power cogeneration system (Figure 1) driving a compressor (16) from multiple power sources including an engine (12) and an electrical machine (14) ([0019]), similar to the compressor driving sources of Yamaguchi, wherein the electric machine is a reversible electric machine configured to operate selectively in a motor mode ([0035], “Heating can be done with the vapor loop 25 alone if using electricity from the main source 34 to power the MGU 14 to drive the compressor 16 is more advantageous”) or in a generator mode ([0047], “the controller 50 can and a second clutch (15) between the electric machine and the reciprocating compressor (16).  Holmes teaches utilizing the electrical machine as a reversible electrical machine such that its use can be optimized as either a motor or a generator based on other conditions of the apparatus and its connected systems, such as the connected electrical grid as taught by Lucas.
It would have been obvious to one of ordinary skill in the art to have utilized the teachings of Holmes to utilize as, or replace, the electric machine of Yamaguchi as a reversible electric machine which is connected with a second clutch with the predicted results that the electric machine would be capable of use both as a starting device and as a generating device.
Larson teaches an arrangement (Figure 1) of an internal combustion engine (2) paired with a Sterling engine (3) in a power unit (1) wherein the internal combustion engine (ICE) is a reciprocating internal combustion engine ([0011], “As one example, the internal combustion engine (2) can have one or more pistons (9) fitted in one or more corresponding cylinders (10) for reciprocating motion, and an internal combustion engine crankshaft (8) driven in rotation by the one or more pistons (9).”), further comprising a third driving connection between the reciprocating internal combustion engine and the crankshaft (13) (As shown in at least Figure 1, a third driving connection is established between the Sterling engine and the ICE though at least the power transmission system 4), and wherein waste heat from the ICE is used at least in part to provide a heat source to the Sterling engine ([0011], “The combustion gas (11) exhausted from the internal combustion engine (2) can be delivered to an exhaust system (14). The a closed heat transfer circuit configured to recover heat absorbed from a fluid circulating through or exhausted from the reciprocating internal combustion engine the heat to the hot end of the Stirling engine, the Stirling engine converting at least part of the heat into useful mechanical power available on the output shaft thereof. The teaching of Larson demonstrates that it is well known in the art to combine one or more motive power sources (in this case, a Sterling engine and an ICE) to provide power to a given load, such combination is additionally disclosed by Yamaguchi through the Sterling engine and the electric machine.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have added the ICE and third driving connection of Larson to the driving arrangement of Yamaguchi with the predicted results that the ICE will be capable of both providing additional power to drive the load (compressor) of Yamaguchi and that ICE will be capable of providing additional heat in the form of waste heat to the Sterling engine of Yamaguchi.
Once combined, Yamaguchi in view of Lucas, Holmes, and Larson teaches the combined apparatus having a Sterling engine selectively coupled with an internal combustion engine and an electric machine configured to operate selectively in a motor mode or in a generator mode. Holmes further teaches utilizing the electric machine as both a motor or a generator depending on the operating environment including conditions to operate in the motor mode if mechanical power generated by the Stirling engine and the reciprocating internal combustion engine is insufficient to drive the reciprocating compressor and operate in the generator mode if the mechanical power generated by the Stirling engine and the reciprocating internal combustion engine is higher than the power required to drive the reciprocating compressor, the excess mechanical power being transferred to the electric machine when operated in the generator mode to convert the excess mechanical power into electric power. Holmes further teaches a closed heat transfer circuit (18) configured to recover heat absorbed from a fluid circulating through or exhausted from the reciprocating internal combustion engine (at least [0020] and [0037]), however, Holmes nor the combined device explicitly teaches or discloses transferring the heat to the hot end of the Stirling engine, the Stirling engine converting at least part of the heat into useful mechanical power available on the output shaft thereof. 
Mori teaches an arrangement (Figure 1) with an ICE (1) and a sterling engine (4), and further comprising a closed heat transfer circuit configured to recover heat absorbed from a fluid circulating through or exhausted from the reciprocating internal combustion engine ([0027], “a water pump 8 included in a cooling system for a closed heat transfer circuit functioning as a cooling loop which recirculates through the engine in a manner well known in the art of engine cooling; however, Mori fails to explicitly disclose that the closed heat transfer circuit is specifically configured to recover the heat absorbed by the cooling liquid and transfer the heat to the hot end of the Stirling engine, the Stirling engine converting at least part of the heat into useful mechanical power available on the output shaft thereof.  As with the Sterling engine and ICE arrangement of Larson, Mori teaches the use of the ICE exhaust gas as a heat source for the Sterling engine (at least [0007], “a Stirling engine operated by a working gas to drive the generator; wherein the Stirling engine has a heater that uses waste heat produced by the combustion engine for heating the working gas,” and [0038]; “the exhaust gas discharged from the internal combustion engine 1 is supplied through the exhaust system and exhaust gas supply pipe 32 to the heaters 271 and 272 that use the waste heat, i.e., a high-temperature heat source, produced by the internal combustion engine 1 for heating the working gas”). Mori teaches the use of cooled water from the ICE liquid cooling system, downstream of the radiator, to provide a cold source for the Sterling engine (at least [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have including a liquid cooling system such as that taught by Holmes with the ICE of Larson with the predicted results that the liquid cooling system will be capable of rejecting, or absorbing, heat produced by the ICE in a manner well known in the art.
Hanson teaches an automotive accessory engine (Figures 1 and 2) which utilizes waste heat from an ICE to provide a heat source to a Sterling engine ([Abstract]). Hanson further teaches that a known method of extracting waste heat from an ICE is through the use of the ICE liquid cooling system (Column 1, Lines 23 – 26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of Larson in view of Mori such that waste heat is not only recovered through the use of the ICE exhaust system, but is also recovered through the closed heat transfer circuit of the liquid cooling system, as taught by Mori, with the predicted results that such a system will allow for further waste heat to be recovered form the ICE and utilized to provide an additional heat source to the Sterling engine of Yamaguchi in view of Lucas, Larson, and Mori (Hanson, Column 1, Lines 23 – 26).
Once combined, Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson teaches a closed heat transfer circuit configured to recover heat absorbed from a fluid circulating through or exhausted from the reciprocating internal combustion engine the heat to the hot end of the Stirling engine, the Stirling engine converting at least part of the heat into useful mechanical power available on the output shaft thereof.  
Regarding Claim 2: Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson teaches the system of claim 1; Yamaguchi further discloses wherein the rotational speed of the output shaft of the Stirling engine (10) and the rotational speed of the crankshaft of the reciprocating compressor are substantially equal (As shown in Figure 1; Column 2, Line 25, “The Stirling engine 1 is also provided with a 
Regarding Claim 4: Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson teaches the system of claim 1, Lucas further teaches comprising a supplemental driver (1000) (Figure 10A; citation from Lucas incorporated reference 2011/0011078 as detailed in the claim 1 rejection) and a driving connection between the supplemental driver and the reciprocating compressor ([0009], “The machine may also include a motor connected to the crankshaft.  The machine may also include a generator connected to the crankshaft;” citation from Lucas incorporated reference 2011/0011078 as detailed in the claim 1 rejection) configured to provide supplemental power to the reciprocating compressor 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Yamaguchi to include the supplemental driver of Lucas in connection with the crankshaft of the compressor of Yamaguchi with the predicted results that such a motor/generator connected in a working relationship will allow the motor to provide additional power to the compressor crankshaft (or likewise, to draw additional power in a generation mode) (Lucas, [0217], citation from Lucas incorporated reference 2011/0011078 as detailed in the claim 1 rejection).
Examiner notes that the electric machine of Yamaguchi could likewise be interpreted as a supplemental driver to the compressor crankshaft.
Regarding Claim 13: Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson teaches the system of claim 1; Yamaguchi further discloses wherein the reciprocating compressor is selectively powered by: mechanical power generated by the electric machine only (At initial startup when the electric machine is solely responsible for providing motive force to the compressor until the Stirling engine reaches its operational state); or mechanical power generated by the Stirling engine only (The apparats of Yamaguchi powers the compressor by the mechanical power generated by the Stirling engine as taught by claim 1); or combined power generated by the Stirling engine and the electric machine (The operation of the compressor continues by utilizing both the power from the Stirling engine and the electric machine until the starter motor, electric machine, is turned off).
Regarding Claim 14: Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson teaches the system of claim 1; Lucas further teaches wherein the electric machine is controlled and configured to operate in a generator mode and to convert surplus mechanical power into useful electric power ([0019], “This is at a fundamental level power conversion i.e. electricity conversion, between "electric resources" (An electric resource is an electrical entity which can act as a load, generator or storage).  At a more involved level as in the embodiments discussed herein, this is more specifically, electricity conversion for example from low level producer(s) such as a diesel or gas generator, Stirling engine, wind turbine or photovoltaic array, to a consumer such as a commercial or residential building, either directly or via the grid.).
Regarding Claim 15: Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson the system of claim 1; Yamaguchi further discloses wherein the electric machine is configured and arranged to operate as a starter for the Stirling engine (Column 2, Line 25, “The Stirling engine 1 is also provided with a starting motor 18 connected to the take-out mechanism 10 via a clutch”).
Regarding Claim 28: Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson the system of claim 1; once combined, Mori further teaches comprising an auxiliary heat exchanger (The radiator in the cooling system; [0039], “Cooling water cooled to a low temperature while the same is flowing through a radiator included in the cooling system for cooling the internal combustion engine 1 and pumped by the water pump 8”) provided on a return branch of the closed heat transfer circuit to remove heat from fluid before reentering the reciprocating internal combustion engine to ensure sufficient cooling of the reciprocating internal combustion engine. As the combined apparatus seeks to utilize the waste heat from the ICE to provide a heat source to the Sterling engine, as taught by Larson in view of Mori, it would have been obvious to .

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,738,106, (“Yamaguchi”), in view of US 2014/0091622, (“Lucas”), US 2013/30047616, (“Holmes”), US 2014/0208715, (“Larson”), US 2006/0053785, (“Mori”), and US 4,070,860, (“Hanson”), and US 2008/0041046, (“Bering”).
Regarding Claim 29: Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson the system of claim 1; however, Yamaguchi in view of Lucas, Holmes, Larson, Mori, and Hanson do not explicitly teach or disclose that the waste heat recovery utilized by the closed heat transfer circuit is utilizing a fluid such that the fluid is oil circulating through a lubricating system of the reciprocating internal combustion engine.
Bering teaches a waste heat recovery apparatus similar in operation to those of both Holmes and Larson wherein waste heat from the engine is captured for further use, Bering further teaches that the fluid is oil circulating through a lubricating system (30) of the reciprocating internal combustion engine
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the oil fed waste heat circuit of Bering in the combined apparatus with the predicted results that the lubricating oil will be capable of acting to transfer waste heat from the internal combustion engine to the Sterling engine.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references, or combination of references, being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0099565 – Moduler power conversion system
US 10,760,541 – Direct current power plant
US 10,247,461 – Hybrid powered cooling unit
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/
Examiner, Art Unit 3746

/PATRICK HAMO/Primary Examiner, Art Unit 3746